Citation Nr: 0825631	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-34 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1976 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and January 2007 rating 
decisions by the RO.  

The issues of service connection for bilateral hearing loss 
and PTSD are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran currently is not shown to have tinnitus due 
to any event or incident of his active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In October 2006, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the January 2007 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The October 2006 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three  content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the October 2006 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in September 
2006.   The Board's decision below denies service connection 
for the claimed disability, so no degree of disability or 
effective date will be assigned.  Therefore, there is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required 
since the evidence of records fails to suggest that the 
veteran's claimed tinnitus is related to the veteran's period 
of military service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 
5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for tinnitus.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that he has tinnitus due to noise 
exposure during service.  However, the service treatment 
record is silent for complaints or findings of tinnitus while 
in service.  

In addition, the veteran has not submitted any medical 
evidence to support his assertions of having tinnitus due to 
service.  On this record, the veteran is not shown to have a 
current disability and, in the absence of a proof of present 
disability, there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This is the essence of the first 
part of the Hickson analysis.  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

After careful review of the record, the Board finds that 
there is no medical evidence to show a current diagnosis of 
tinnitus, and therefore, the claim of service connection must 
be denied.  

Given these facts, the Board finds that the claim of service 
connection for tinnitus must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine may not be favorably 
applied in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for claimed tinnitus is denied.  



REMAND

The Board finds that additional action as to the claims of 
service connection for bilateral hearing loss and PTSD is 
required.   

In reference to the veteran's bilateral hearing loss, a 
veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the veteran's induction examination and his 
separation examination both note that the veteran had 
bilateral hearing loss prior to service.  If the veteran had 
a hearing loss prior to his entry into active service, VA 
must next determine whether that condition was aggravated by 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  

Further, a preexisting injury or disease will be presumed to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (emphasis added).  

Given the hearing problems documented in service, the veteran 
should be afforded a VA examination to determine the nature 
and likely etiology of the claimed hearing loss.  

In addition, the veteran asserts that he has PTSD due to his 
military service.  He asserts that, in June or July 1980 when 
he was stationed at Camp LeJeune, he saw a fellow marine 
killed after being run over by a forklift.  

In June 2005 the RO contacted the Marine Corps Historical 
Center for verification of the veteran's alleged stressor.  
The Marine Corps Historical Center sent Command Chronologies 
for 1980 for 2d Combat Engineers; however, the information 
was silent on any death or injuries during that period.  

The veteran should also be afforded a VA examination in order 
to determine if he has a current diagnosis of PTSD that is 
due to an in-service stressor.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
bilateral hearing loss.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran's preexisting bilateral hearing 
loss was permanently aggravated beyond 
its natural progression by military 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The RO should undertake all indicated 
action to attempt to corroborate any 
potentially verifiable stressor event, to 
include the possible death of a fellow 
marine during June - July 1980 at Camp 
LeJeune.  

5  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
PTSD.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD, due 
to any event or incident of his period of 
active service.  If PTSD is diagnosed, 
the examiner should identify any specific 
stressor that supports the diagnosis.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

6.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with a Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


